                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


INDIRA YERRAMSETTY,             )
                                )
          Plaintiff             )
v.                              )                        No. 2:18-cv-00454-DBH
                                )
DUNKIN’ DONUTS NORTHEAST, INC., )
                                )
          Defendant             )


  MEMORANDUM DECISION AND ORDER ON DEFENDANT’S MOTION TO STRIKE
            PLAINTIFF’S EXPERT WITNESS DESIGNATIONS

        Defendant Dunkin’ Donuts Northeast Distribution Center, Inc., moves pursuant to Federal

Rule of Civil Procedure 37(c)(1) to strike plaintiff Indira Yerramsetty’s expert designations of

economist Andrew L. Gluck, real estate broker Carol Soroko, and treating physicians Carlos Mora,

M.D., Kishan Patel, M.D., and Marivi DeJesus, M.D., on the bases that the designations are

deficient pursuant to Federal Rule of Civil Procedure 26(a)(2) and that the deficiencies are neither

substantially justified nor harmless.       See Defendant’s Motion to Strike Plaintiff’s Experts

(“Motion”) (ECF No. 60) at 4-10; Defendant’s Reply to Plaintiff’s Opposition to Defendant’s

Motion to Strike Plaintiff’s Experts (“Reply”) (ECF No. 65) at 1-2.

        For the reasons explained herein, I grant the Motion in part, to the extent that I preclude

any expert testimony on (i) the value of the three parcels of real estate that the plaintiff owned and

lost to foreclosure, (ii) the plaintiff’s other financial losses, and (iii) costs of the plaintiff’s future

medical care, and otherwise deny it without prejudice as to the treating physicians’ testimony on

causation, prognosis, and disability, provided that the plaintiff supplements those designations

within 14 days.




                                                    1
                                   I. Applicable Legal Standard

        Federal Rule of Civil Procedure 26 provides, in relevant part, that “a party must disclose

to the other parties the identity of any [expert] witness it may use at trial to present evidence[.]”

Fed. R. Civ. P. 26(a)(2)(A). If the witness must provide a written report, unless otherwise

stipulated or ordered by the court, the disclosure must be accompanied by a written report, signed

by the expert, containing six categories of information. See Fed. R. Civ. P. 26(a)(2)(B). The six

categories of information required to be disclosed include: “(i) a complete statement of all opinions

the witness will express and the basis and reasons for them; (ii) the facts or data considered by the

witness in forming them; (iii) any exhibits that will be used to summarize or support them; (iv) the

witness’s qualifications, including a list of all publications authored in the previous 10 years; (v) a

list of all other cases in which, during the previous 4 years, the witness testified as an expert at trial

or by deposition; and (vi) a statement of the compensation to be paid for the study and testimony

in the case.” Fed. R. Civ. P. 26(a)(2)(B). If the witness need not provide a written report, unless

otherwise stipulated or ordered by the court, the disclosure must state “the subject matter on which

the witness is expected to present evidence under Federal Rule of Evidence 702, 703, or 705” and

“a summary of the facts and opinions to which the witness is expected to testify.” Fed. R. Civ. P.

26(a)(2)(C). “A party must make these disclosures at the times and in the sequence that the court

orders.” Fed. R. Civ. P. 26(a)(2)(D).

        In this case, the court’s scheduling order, as amended, required the plaintiff to designate

all experts required to be disclosed pursuant to Rule 26(a)(2)(A), including treating physicians,

and, with respect to each of them, provide a complete statement of all opinions to be expressed

and the basis and reasons therefor, by July 1, 2019. See Scheduling Order with incorporated Rule




                                                    2
26(f) Order (“Scheduling Order”) (ECF No. 36) at 2 (setting the original deadline as April 17,

2019); Order (ECF No. 46) (amending the deadline to July 1, 2019).

       “If a party fails to provide information or identify a witness as required by Rule 26(a) . . . ,

the party is not allowed to use that . . . witness to supply evidence on a motion, at a hearing, or at

a trial, unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1). “The

burden is on the party that has failed to comply with discovery deadlines to establish that his failure

is harmless or substantially justified.” U.S. Bank Nat’l Ass’n v. James, Civil No. 09-84-P-JHR,

2010 WL 1416126, at *6 (D. Me. Apr. 5, 2010).

       “The baseline rule is that the required sanction in the ordinary case is mandatory

preclusion.” Harriman v. Hancock Cty., 627 F.3d 22, 29 (1st Cir. 2010) (citations and internal

punctuation omitted). However, the court retains discretion to impose other sanctions in lieu of,

or in addition to, mandatory preclusion. See Fed. R. Civ. P. 37(c)(1); see also, e.g., Esposito v.

Home Depot U.S.A., Inc., 590 F.3d 72, 77-78 (1st Cir. 2009) (“Preclusion . . . is not a strictly

mechanical exercise. And, in its discretion, the district court may choose a less severe sanction.

Where a district court does opt in favor of preclusion, we review that decision with reference to a

host of factors, including: (1) the history of the litigation; (2) the sanctioned party’s need for the

precluded evidence; (3) the sanctioned party’s justification (or lack of one) for its late disclosure;

(4) the opponent-party’s ability to overcome the late disclosure’s adverse effects – e.g., the surprise

and prejudice associated with the late disclosure; and (5) the late disclosure’s impact on the district

court’s docket.” (citations and some internal quotation marks omitted)).

                                   II. Factual Background

       The plaintiff filed the instant suit in the United States District Court for the District of New

Jersey on August 2, 2017, seeking recovery for injuries arising from a 2010 highway accident on



                                                  3
interstate I-95 near Saco, Maine. Verified Complaint with Jury Demand (“Complaint”) (ECF No.

1) ¶¶ 7-12, 14-16.1 The case was transferred to this District on October 31, 2018. Opinion and

Order (ECF No. 16) at 5-8.

        On January 29, 2019, following Judge Hornby’s denial of a motion by the plaintiff to

transfer venue, see Decision and Order on Plaintiff’s Motion to Change Venue and Motion to

Dismiss (ECF No. 35), I entered a scheduling order directing that the plaintiff designate her expert

witnesses by April 17, 2019, the defendant designate its expert witnesses by May 22, 2019, and

discovery be completed by June 19, 2019. Scheduling Order at 2. While the parties jointly

objected to the scheduling order, they did not specifically challenge their expert designation

deadlines. See Joint Objection to Scheduling Order with Proposed Rule 26(f) Order (ECF No. 37)

at 1. Nonetheless, on March 11, 2019, I stayed all deadlines pending the defendant’s filing of a

dispositive motion by April 12, 2019. See Order (ECF No. 40). However, the defendant did not

file its dispositive motion, and, on April 22, 2019, I lifted the stay and reset all pretrial deadlines,

with initial disclosures to be served by May 15, 2019, the plaintiff’s and defendant’s expert

designations due on July 1, 2019, and August 5, 2019, respectively, and discovery to be completed

by September 3, 2019. See Order (ECF No. 46). In addition, I ordered that the parties serve their

initial written discovery requests on each other by May 15, 2019. See id.

        On July 1, 2019, the plaintiff made the following five expert designations:

        1) Dr. Carlos Mora - a psychiatrist, who treated the plaintiff while she was an in-
           patient at Essex County Hospital for 19 months. It is believed that Dr. Mora
           will testify that plaintiff suffered from post-traumatic stress disorder
           [(“PTSD”)] related to the subject accident; and that plaintiff was mentally
           incapacitated for at least 19 months. The basis of Dr. Mora’s testimony will be
           his treatment of the plaintiff, his medical chart, his examination of the plaintiff,

1
  The plaintiff also named Kris-Way Truck Leasing, Inc. (“Kris-Way”), Dennis Lillard, Does I-X, and ABC
Corporations I-X as defendants. See Complaint at 1. Kris-Way and Mr. Lillard since have been dismissed, see Order
(ECF No. 35) (dismissing Kris-Way Truck Leasing, Inc.); Plaintiff’s Notice of Dismissal of Dennis L. Lillard (ECF
No. 31), and the plaintiff has identified neither a “Doe” nor an “ABC Corporations” defendant.

                                                       4
           his education and experience. It is expected that Dr. Mora will also opine as to
           causation, prognosis and disability and the expected cost of her future medical
           care[.]

       2) Dr. Kishan Patel - Complete Neurologic Care - 615 Main Ave - Suite l Passaic,
          New Jersey 07055. Dr. Patel is expected to testify that plaintiff suffered spinal
          disc herniations, radiculopathy to the left leg, TMJ, headaches and the expected
          cost of her future medical care. Dr. Patel is a treating physician who is expected
          to testify regarding her treatment of the plaintiff from her chart examinations of
          the plaintiff, her medical education and experience. Dr. Patel is expected to
          testify as to causation, prognosis and disability.

       3) Dr. Marivi De[J]esus - United Medical/Barnabas Health Medical Group -
          Lyndhurst New Jersey. It is expected that Dr. Dejesus will testify as to
          plaintiff’s pain management related to the accident and the expected costs of
          her future medical care. Dr. Dejesus is a treating physician and is expected to
          testify consistent with her chart, her examinations of the plaintiff, her medical
          education and experience. Dr. Dejesus is also expected to testify as to causation,
          prognosis and disability.

       4) Plaintiff expects to retain either a real property appraiser or real estate broker to
          opine as to the value of the three parcels of real estate she owned and lost to
          foreclosure because of her inability to work and their present day value. The
          identity, credentials and a written report from this individual will be provided
          soon after he/she is retained.

       5) Plaintiff expects to retain an economist to quantify all her financial losses
          including but not limited to lost wages, lost savings, value of lost investments,
          financial losses associated with her inability to work and medical expenses
          incurred and anticipated. The identity, credentials and a written report from
          this individual will be provided soon after he/she is retained.

Plaintiff’s Expert Disclosures (“Expert Disclosures”), Exh. 1 (ECF No. 53-1) to Request for

Hearing Re: Discovery Dispute Pursuant to Local Rule 26(b) (“Hearing Request”) (ECF No. 53).

The plaintiff added that she “reserve[d] the right to call any other experts as a continuing course

of discovery may reveal[.]” Id. at [2].

       By email dated July 11, 2019, the defendant’s attorney informed the plaintiff’s attorney

that none of the designations comported with Rule 26(a)(2) or the court’s scheduling order. Emails




                                                  5
between Attorney Germani and Attorney Skoblar dated July 11, 2019, to July 12, 2019, Exh. 2A

(ECF No. 53-2) to Hearing Request, at 3-4.

       On July 12, 2019, the plaintiff’s counsel supplemented the plaintiff’s expert disclosures,

identifying Fred Sokolich, a licensed New Jersey real estate broker, and Andrew Gluck, an

economist. Id. at 1-2. He indicated that Mr. Sokolich “of Sokolich Realty located in Fort Lee

New Jersey” was expected to “give an opinion as to the current market value of the . . . properties

which Indira owned at the time of the accident and which were subsequently lost to foreclosure

because of her inability to earn a living[.]” Id. at 1. He also stated that he would provide the

defendant’s counsel “with a copy of Mr. Sokolich’s resume upon my receipt of the same” and had

asked him “to advise me if he has ever been retained as an expert witness as a realtor.” Id.

       The plaintiff’s counsel indicated that Mr. Gluck was expected to “quantify plaintiff’s

economic losses including the amount of her lost wages; diminishment in earning capacity; the

value of her 401(k) which Indira used to survive; the value of her lost savings; and the nature and

extent of her financial losses associated with the three foreclosures alluded to above.” Id. at 2. A

copy of Mr. Gluck’s CV was purportedly provided as an attachment to the email. See id. In

response, the defendant’s counsel renewed her objection to the disclosures. See id. at 1.

       By email dated July 15, 2019, the plaintiff’s counsel notified the defendant’s counsel that

Mr. Sokolich had advised him “that since the properties are located in Passaic County [the

plaintiff’s counsel] would be better off hiring a broker in that county.” Email from Attorney

Skoblar to Attorney Germani dated July 15, 2019, Exh. 2B (ECF No. 53-3) to Hearing Request, at

1. He added, “I hope to give you the names and credentials of another broker sometime this week.”

Id. The “name[] and credentials of another broker” – Carol Soroko – along with her property

valuations, were not disclosed for another two months, in the form of a September 17, 2019,



                                                 6
attachment to the plaintiff’s brief filed in opposition to the instant motion. See Plaintiff’s Brief in

Opposition to Defendant’s Motion to Strike Plaintiff’s Experts (“Opposition”) (ECF No. 62) at 4-

5; Exh. U (ECF No. 63-20) to [Additional Attachments filed by Indira Yerramsetty] (“Additional

Attachments”) (ECF No. 63).

         The plaintiff also supplied, in the form of additional attachments to her opposing brief,

medical records, including from Dr. Mora, Dr. Patel, and Dr. DeJesus, see Exhs. N (ECF No. 63-

13), R (ECF No. 63-17), & T (ECF No. 63-19) to Additional Attachments; a narrative report of

Dr. Patel dated September 13, 2019, as well as narrative reports of two other medical providers

who are not designated as experts, see Exhs. E (ECF No. 63-4), I (ECF No. 63-8), & S (ECF No.

63-18) to Additional Attachments; a letter from her former attorney discussing the possibility of

settlement, see Exh. J (ECF No. 63-9) to Additional Attachments; her initial disclosure dated May

14, 2019, in which she identified, inter alia, Dr. DeJesus under the subheading “Pain Management”

and Dr. Patel under the subheading “Neurology” and provided contact information for each, see

Exh. P (ECF No. 63-15) to Additional Attachments; her expert disclosures dated July 1, 2019, see

Exh. Q (ECF No. 63-16) to Additional Attachments; and Mr. Gluck’s curriculum vitae, dated

September 16, 2019, and list of court appearances, dated July 15, 2019, see Exh. V (ECF No. 63-

21) to Additional Attachments.2

                                                 III. Discussion

         The defendant seeks to strike the plaintiff’s five experts on the basis that none of her expert

designations, as provided on July 1, 2019, satisfied Rule 26(a)(2)’s requirements and that she has

not demonstrated that the deficiencies are either substantially justified or harmless. See Motion at

3-11. The defendant further argues that the plaintiff’s supplementations following the filing of


2
  The plaintiff also attached to her opposing brief a document titled “Certification of Indira Yerramsetty[,]”
(“Yarramsetty Cert.”) (ECF No. 62-1), attached to Opposition, which I have considered in resolving the instant motion.

                                                          7
this motion, including her disclosure for the first time of the identity of one of her experts, Ms.

Soroko, and her provision of voluminous medical records and a report by Dr. Patel, are untimely

and insufficient to render the original deficiencies substantially justified or harmless. See Reply

at 1-5. In addition to addressing the sufficiency of her expert designations and whether any

deficiencies are substantially justified and harmless, the plaintiff makes two other arguments that

I address at the outset that do not turn the tide in her favor.

         First, the plaintiff “begin[s] with the unremarkable proposition that [she] suffered soft

tissue injuries” leading to the filing of this suit, asserts that she has been “fully transparent and

cooperative in discovery[,]” identifying “33 individuals/entities . . . including all her known

healthcare providers” in her initial disclosure pursuant to Rule 26(a)(1), and explains why she

designated all five of her expert witnesses; for example, that “Dr. Mora was designated because

he first diagnosed the plaintiff with PTSD[.]” Opposition at 1-5. None of these statements bears

on the determination of the matter before me as none pertains to whether the plaintiff’s expert

witness designations are deficient and, if so, demonstrates that any deficiencies are either

substantially justified or harmless.3

         Second, the plaintiff states, “‘When an act may or must be done within a specified time,

the court may, for good cause, extend the time[] . . . on motion made after the time has expired if

the party failed to act because of excusable neglect.’” Id. at 9 (quoting Fed. R. Civ. P. 6(b)(1)(B)).

As the defendant notes, see Reply at 5, the plaintiff has not filed a motion for extension of her

deadline to designate experts pursuant to Rule 6(b)(1)(B), and accordingly, her argument that the

court “‘may, for good cause, extend the time’” for her to provide the designations, Opposition at


3
 The plaintiff further refers to a purported settlement offer, stating, “If the defense is taking the position that it is being
blindsided regarding plaintiff’s physical injuries it is being disingenuous with the court.” Opposition at 2. I do not
construe the defendant to make such an argument and, in any event, this comment, as well, has no bearing on the
merits of the motion before me.

                                                              8
9, is misplaced. In any event, the plaintiff fails to make a showing of excusable neglect for the

same reasons I find, as discussed below, that she fails to demonstrate that the deficiencies in her

expert designations were substantially justified.

                                A. Rule 26(a)(2)(B) Designations

       As the defendant correctly observes, see Motion at 2, the plaintiff’s July 1, 2019,

designations of an anticipated “real estate broker or appraiser” and “an economist” are insufficient.

First, the experts are unnamed. See Fed. R. Civ. P. 26(a)(2)(A) (requiring that the litigant

“identify” the witness). Second, the plaintiff failed to provide a “written report – prepared and

signed by the witness[.]” Fed. R. Civ. P. 26(a)(2)(B).

       The plaintiff points out that, since the deadline passed, she has (i) identified real estate

broker Carol Soroko and economist Andrew L. Gluck, (ii) provided Ms. Soroko’s report, “replete

with her $500.00 invoice for services rendered, her litigation experience and her resume,” and

(iii) provided Mr. Gluck’s curriculum vitae and list of litigation experience. Opposition at 4-5.

       The plaintiff misses the mark. The time within which to make the disclosure and

accompanying report, as this court has said many times before, “is determined by the scheduling

order.” Fortin v. Town of Wells, Civil No. 09-179-P-S, 2009 WL 3327200, at *2 (D. Me. Oct. 13,

2009). In turn,

       [t]hat is not a matter to be determined at the convenience of the expert witness,
       particularly when no reason is given why the expert cannot comply with the
       deadline set in the court’s scheduling order. An expert’s complete report is due at
       a specific time during the discovery period in order to allow opposing counsel to
       depose the expert, if desired, and to allow the opposing party’s expert witness time
       to respond to the opinions expressed in the report, also within the discovery period,
       so that the plaintiff’s counsel will also have an opportunity to explore those
       opinions before the end of discovery and the deadline for the filing of dispositive
       motions . . . . An expert can always supplement his or her opinions after submitting
       a report, should the need arise.

Id. at *3 (citation and internal quotation marks omitted).


                                                    9
          The plaintiff rejoins that she has had to overcome many obstacles in litigating this case,

including her mental illness, the fact that current counsel was not involved until 2017, the fact that

she lost records due to foreclosure, and “the fact that [she] was forced to litigate this case in the

state of Maine even though virtually all the witnesses are located in New Jersey.” Opposition at

7. However, she does not explain, and it is not otherwise apparent, how those adversities prevented

her from timely designating her expert witnesses in accordance with the dictates of Rule 26(a)(2).

See id.

          The plaintiff has been represented by Attorney Skoblar since the beginning of this case,

see Complaint at Page ID # 6, affording nearly two years within which either to provide adequate

designations of experts by July 1, 2019, or seek an extension of that deadline; the plaintiff and

Attorney Skoblar are located in New Jersey, the same place as “virtually all the witnesses[,]”

Opposition at 7, which should have helped, not hindered, their ability to work with those witnesses;

and the plaintiff was involuntarily committed from November 16, 2015, to June 13, 2017, see

Yerramsetty Cert. ¶ 20, nearly two years before the designation deadline, again providing

sufficient opportunity to designate expert witnesses in compliance with Rule 26(a)(2) or seek an

extension of the deadline to do so.        The plaintiff, hence, fails to demonstrate substantial

justification for the default. Compare DePaolo v. GHM Portland Mar, LLC, No. 2:16-cv-00468-

NT, 2017 WL 3842151, at *6 (D. Me. Aug. 31, 2017) (substantial justification shown when

plaintiff had “intended to use his treating VA physician as his expert but discovered that VA rules

precluded her from doing so[,]” “became ill while his counsel was searching for a replacement

expert[, and] . . . was too ill to be examined by his new” designated expert as of his expert

designation deadline).




                                                  10
        Nor does the plaintiff demonstrate that the deficiencies in the Soroko and Gluck

designations are harmless. With respect to Ms. Soroko, she argues that the failure was harmless

because the “defendant should have no difficulty retaining an expert to valu[]e those properties[,]”

which “can be done inexpensively and quickly.” Opposition at 5. Yet, the plaintiff fails to

appreciate that the real estate broker to “valu[]e those properties” is her expert, whom she

anticipated would testify to damages that she has endured as a result of the accident. Further, if

the defendant “should have no difficulty retaining an expert to valu[]e those properties[,]” I see no

reason why the plaintiff was justified in her failure to do the same by the July 1, 2019, deadline.

        With respect to Mr. Gluck, the plaintiff “would like the opportunity to furnish a written

report if she can reconstruct the necessary records.” Id. at 5. Yet, to allow her an extension to do

so, “if she can construct the necessary records[,]” id. (emphasis added), would be prejudicial both

to the defendant and the court’s orderly disposition of its cases, see, e.g., Fortin, 2009 WL

3327200, at *4 (harm of plaintiff’s proposal to extend scheduling order deadlines by two months

to rectify deficient expert designations was “readily apparent” when “defendants w[ould] have to

wait at least an additional two months for this matter to be resolved, while incurring litigation

expenses, and the court’s scheduling procedure will have been disrupted for no proffered reason

other than the plaintiff’s convenience”).

       The plaintiff, hence, fails to carry her burden of demonstrating that her untimely

designations of both Ms. Soroko and Mr. Gluck were either substantially justified or harmless.

                                B. Rule 26(a)(2)(C) Designations

       As concerns the sufficiency of her designations of Drs. Mora, Patel, and DeJesus, the

plaintiff notes that, pursuant to Rule 26(a)(2)(C), “[t]reating physicians are generally excused from

preparing a [R]ule 26 written report because they are not retained to provide expert testimony but



                                                 11
are percipient witnesses of the treatment they rendered using their expertise.” Opposition at 6.

She adds that, in any event, she has shown substantial justification for any deficiency in view of

the “many obstacles” discussed above in the context of the Soroko and Gluck designations and, as

relevant to her designations of her treating physicians, “the fact that there was a different set of

treating physicians prior to [her] involuntary commitment and a subsequent set of treating

physicians after her discharge” and “the fact that [she] had to discontinue treatment with the first

set of medical practitioners due to Travelers decision to not authorize payment to those

physicians[.]” Id. at 7.

       On the first point, the plaintiff notes that, (i) as part of initial disclosures served on May

14, 2019, she disclosed all then-known healthcare providers, (ii) the following day, she provided

the defendant a blanket authorization to obtain her medical records, and, (iii) during that same

approximate time period, she served the defendant a copy of a 2,000-page hospital chart containing

entries by Dr. Mora. See id. at 1-2. She adds that she timely served the defendant her expert

designations on July 1, 2019, indicating that (i) Dr. Mora would “testify that [she] suffered from

[PTSD] related to the subject accident” and “was mentally incapacitated for at least 19 months”

and would “opine as to causation, prognosis and disability and the expected cost of her future

medical care[,]” (ii) Dr. Patel would “testify that [she] suffered spinal disc herniations,

radiculopathy to the left leg, TMJ, [and] headaches[,]” would testify as to “the expected cost of

her future medical care” and “causation, prognosis and disability[,]” and (iii) Dr. DeJesus would

“testify as to [her] pain management related to the accident[,]” “the expected cost of her future

medical care[,]” and “causation, prognosis and disability.” Id. at 2-3.

       Nonetheless, “[w]hile disclosures made under subsection (C) are considerably less

extensive than a full expert report, to guard against the prejudice of unfair surprise on opposing



                                                12
parties, and for Rule 26(a)(2)(C) to have any meaning, summary disclosures must contain more

than a passing reference to the care a treating physician provided.” Kurylo v. Rizzo, No. 2:15-cv-

00015-JHR, 2017 WL 1047251, at *5 (D. Me. Mar. 17, 2017) (citation and internal punctuation

omitted). As relevant here, the party designating a treating physician to offer expert testimony

pursuant to Rule 26(a)(2)(C) must provide “a summary of the facts and opinions to which the

witnesses [are] expected to testify as required by subsection (C).” Id. (citation and internal

punctuation omitted).

       The defendant persuasively argues that the plaintiff failed to do so here, noting that, “[f]rom

the four corners of Plaintiff’s disclosures, Defendant can only divine that [her] treating physicians

have opinions on causation, prognosis, disability, and future medical expenses” but that “[w]hat

those opinions are remains a mystery.” Motion at 7 (emphasis in original).

       The plaintiff rejoins that, subsequent to her expert designation deadline, she supplied Dr.

Patel’s narrative report dated September 13, 2019, arguing that, despite its tardiness, “Dr. Patel

should be permitted to testify as to causation, permanency and the anticipated need for future

treatment because his report is consistent with the narrative reports of [her] former physicians that

rendered reports in 2011 which also spoke to causation and permanency.” Opposition at 4.

However, she neither cites authority in support of that proposition nor explains why she could not

have clarified as of July 1, 2019, that Dr. Patel’s opinions were expected to be consistent with

those of physicians who rendered reports in 2011. The plaintiff’s designations of her treating

physicians, including Dr. Patel, simply were too vague to satisfy the requirements of Rule

26(a)(2)(C).

       The plaintiff falls short of showing that the insufficiency was substantially justified. As in

the case of the obstacles discussed above in the context of the plaintiff’s designations of Ms.



                                                 13
Soroko and Mr. Gluck, the fact that the plaintiff had to switch medical practitioners following her

discharge from her involuntary commitment does not substantially justify the deficiency of her

disclosures when that event occurred nearly two years prior to her expert designation deadline.

         Nor, finally, does the plaintiff demonstrate that her failure to supply timely designations of

her treating physicians was harmless, merely arguing, in passing, that “given the complexity of

this case and the many obstacles surrounding its prosecution, the defendant has suffered no

prejudice because of this relatively slight delay[,] and . . . the plaintiff has at all times acted in good

faith.” Id. at 8.

                                                   C. Remedy

         The defendant argues that the plaintiff’s “clear, harmful, and unjustified failure to timely

designate retained expert witnesses in accordance with the Court’s Scheduling Order and Rule

26(a)(2)(B)” warrants an order striking both the Soroko and Gluck designations, Motion at 6, and

that her failure to make adequate disclosures with respect to her treating physicians warrants

barring them from testifying as to any opinions on causation, prognosis, permanency, or future

medical expenses “based on medical records that were not specifically identified, not produced

with the designation, not provided with initial disclosures, not produced in response to discovery

requests, and remain undiscovered[,]” id. at 10 (footnote omitted).4

         Nonetheless, “[p]reclusion . . . is not a strictly mechanical exercise[,]” and the court retains

discretion to “choose a less severe sanction.” Esposito, 590 F.3d at 77-78 (citations and internal

quotation marks omitted).




4
   The defendant acknowledges that, in conjunction with her opposing brief, the plaintiff supplied certain medical
records, but contends that she “draws a false equivalency between disclosing medical records and disclosing expert
opinions[,]” asserting that the Mora records contain no opinions regarding the plaintiff’s prognosis after discharge or
her future medical expenses, and the DeJesus records are silent on prognosis, permanency, and future medical bills.
Reply at 3-4.

                                                          14
       I conclude that application of the baseline rule of mandatory preclusion is warranted as to

the entirety of the testimony of Ms. Soroko and Mr. Gluck, neither of whom was even identified

as of the plaintiff’s deadline to designate experts, and the testimony of the plaintiff’s treating

physicians concerning future medical costs.        The plaintiff neither explained in her expert

designations, nor is it self-evident, how her three treating physicians possess the requisite

foundation to speak to the issue of future costs of treatment, a subject that typically would be the

province of an economist.

       Nonetheless, I decline at this time to bar the treating physicians from testifying as to

causation, prognosis, and disability. Although the defendant takes issue with the plaintiff’s failure

to provide medical records at or before the time her expert designations were due, see Motion at

10, I stayed the parties’ scheduling order deadlines to accommodate the filing of a dispositive

motion that the defendant ultimately chose not to file, and, on lifting that stay, directed that the

parties serve both their initial disclosures and initial written discovery by May 15, 2019, see Order

(ECF No. 40); Order (ECF No. 46), allowing for less than the standard seven-week interval

between the parties’ initial disclosure deadline and the plaintiff’s expert designation deadline,

Scheduling Order. The defendant first raised the issue of its lack of receipt of the plaintiff’s

complete medical records on July 31, 2019, a month after the plaintiff’s deadline to designate her

experts, see Hearing Request, and ultimately did not press the point, see Order (ECF No. 57). This

“history of the litigation[,]” Esposito, 590 F.3d at 78, cuts against mandatory preclusion.

       Further, the testimony at issue is critical to the plaintiff’s personal injury case, also

weighing against its mandatory preclusion. See, e.g., id. (factors relevant to whether to impose

mandatory preclusion include “the sanctioned party’s need for the precluded evidence”). The




                                                 15
plaintiff represents, and the defendant does not dispute, that the grant in full of the Motion “would

amount to the effective dismissal of her case.” Opposition at 1; see generally Reply.

        Finally, while the plaintiff failed to carry her burden to demonstrate the harmlessness of

the deficiencies in her expert designations, the parties’ remaining scheduling order deadlines have

been stayed pending the resolution of this motion, see Order (ECF No. 57), preserving the status

quo. I have borne in mind the need to mitigate harm to the defendant in resetting the parties’

scheduling order deadlines in the manner set forth below.

                                           IV. Conclusion

        For the foregoing reasons, I GRANT the Motion in part, to the extent that I preclude the

expert testimony of Ms. Soroko and Mr. Gluck in its entirety and any testimony of Drs. Mora,

Patel, and DeJesus regarding costs of the plaintiff’s future medical care, and otherwise DENY it

without prejudice as to any testimony of Drs. Mora, Patel, and DeJesus regarding causation,

prognosis, or disability. The plaintiff is DIRECTED to supplement her expert designations of

Drs. Mora, Petal, and DeJesus on the subject matters of causation, prognosis, or disability within

14 days, or by February 18, 2020, with the warning that a failure to timely and sufficiently

supplement any of those designations may result in the preclusion of the relevant testimony.

Finally, the parties’ remaining scheduling order deadlines, which were stayed pending the

resolution of this motion, see Order (ECF No. 57), are RESET as follows: the defendant’s expert

designation shall be served by March 23, 2020; discovery shall be completed by April 24, 2020;

the plaintiff’s written demand and the defendant’s written response shall be served by April 10 and

24, 2020, respectively; any Local Rule 56(h) notice shall be filed by May 1, 2020; any

dispositive/Daubert/Kumho motion shall be filed by May 15, 2020; and the case shall be placed

on the July 2020 trial list, to be trial-ready by July 6, 2020.



                                                  16
                                            NOTICE


        In accordance with Federal Rule of Civil Procedure 72(a), a party may serve and file an
objection to this order within fourteen (14) days after being served with a copy thereof.

         Failure to file a timely objection shall constitute a waiver of the right to review by the
district court and to any further appeal of this order.

       Dated this 3rd day of February, 2020.

                                                            /s/ John H. Rich III
                                                            John H. Rich III
                                                            United States Magistrate Judge




                                                17
